--------------------------------------------------------------------------------

 

Exhibit 10.1

[rbcimage.gif]

 









 

 

Royal Bank of Canada

Energy Banking Centre

11th Floor, 335 - 8th Avenue S.W.

Calgary, Alberta T2P 1C9

Transit: 0059

Tel.: (403) 292-8953

Fax: (403) 292-3436

E-mail:

kevin.lacey@rbc.com



 

 

June 15, 2004

 

Private and Confidential

 

Olympic Seismic Ltd.
1900, 407-2nd Avenue S.W.

Calgary, Alberta T2P 2Y3

 

Attention: Suzanne Bowden, Vice President

 

Dear Sirs/Mesdames:

 

Re: Amendment to the Letter Agreement dated January 12, 2004

 

We refer to the Letter Agreement dated January 12, 2004 between Olympic Seismic
Ltd., as the Borrower, and Royal Bank of Canada as the Bank (the "Letter
Agreement"), and in particular to the Schedule A section of the Letter
Agreement. Terms and expressions defined in the Letter Agreement, which are used
and not otherwise defined herein, shall have the same meanings ascribed to them
in the Letter Agreement.

 

This letter will confirm the aforementioned section amended as follows:

Under the Section entitled Schedule "A", delete the definition of "Good Accounts
Receivable" replace with:

 

"Good Accounts Receivable"

means accounts receivable excluding (i) the entire amount of accounts, any
portion of which is outstanding more than 90 days after billing date, provided
that the under 90 day portion may be included where the Bank has designated such
portion as nevertheless good (which shall include those on which no more than 5%
of the amount of the account has been outstanding for more than 90 days), (ii)
all amounts due from any affiliate, (iii) bad or doubtful accounts, (iv)
accounts subject to any security interest or other encumbrance ranking or
capable of ranking in priority to the Bank's security, (v) accounts subject to
all holdbacks, contra accounts or rights of set-off on the part of any account
debtor, or (vi) any accounts which the Bank advises the Borrower to be
ineligible;"





All other terms and conditions outlined in the Letter Agreement remain unchanged
and in full force and effect.

 

This offer is open for acceptance until July 16, 2004, after which date it will
be null and void, unless extended in writing by the Bank.

 

Please confirm your acceptance of this Amending Agreement by signing the
attached copy of this letter in the space provided below and returning it to the
undersigned.

 

Yours truly,

 

 

/s/ Kevin Lacey

Kevin Lacey
Manager -- Energy Service and Supply

 

Agreed to and accepted this 12th day of July, 2004.

 

Olympic Seismic Ltd.

 

By: /s/ Kevin P. Callaghan Name: Kevin P. Callaghan Title: President

 

By: /s/ Suzanne Bowden Name: Suzanne Bowden Title: Vice President

 

I/We have authority to bind the corporation.

 

We acknowledge and confirm our agreement with
the foregoing terms and conditions, as Guarantors,
as of July 12, 2004.

 

SEIC Trust Administration, Ltd., as sole trustee of,

and for and on behalf of, SEIC Business Trust

 

By: /s/ Kevin P. Callaghan Name: Kevin P. Callaghan Title: President

 

By: /s/ Suzanne Bowden Name: Suzanne Bowden Title: Secretary/Treasurer

 

I/We have authority to bind the corporation.

 

SEIC Holdings, Ltd.

 

By: /s/ Kevin P. Callaghan   Name: Kevin P. Callaghan   Title: President  

 

 

By: /s/ Suzanne Bowden   Name: Suzanne Bowden   Title: Secretary/Treasurer  

 

I/We have authority to bind the corporation.

 

--------------------------------------------------------------------------------

 